DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 05/06/2021 is acknowledged.
Claims 12-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 05/06/2021.

Status of the Claims
The claims filed 03/21/2019 have been entered and fully considered.  Claims 1-22 are pending.  Claims 12-22 are withdrawn.  Claims 1-11 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0111053 A1 (“Penev ‘053”) in view of US 2013/0130138 A1 (“Ukai”) and US 2011/0053027 A1 (“Weingaertner”).
Regarding claims 1-2, Penev ‘053 discloses a fuel cell system 10 (Fig. 1) comprising:
a fuel inlet 130 configured to receive fuel from a fuel source ([0064]);
a reformer 40 containing an auto-thermal reactor in which an intermediate fluid is produced from input fluid (i.e. the fuel) using a catalytic partial oxidation reaction (a catalytic partial oxidation (CPOx) reactor), a full oxidation reaction (an oxidation catalyst), a steam reforming reaction (a reforming catalyst), and a shift reaction (Fig. 2; [0016], [0027]) which is capable of running during a startup time of the fuel cell system ([0046]); and
a fuel cell stack 30 comprising fuel cells configured to generate electricity using fuel received from the reforming catalyst.
While Penev ‘053 discloses the reformer 40 has a CPOx reactor, an oxidation catalyst, and a reforming catalyst, Penev ‘053 is silent regarding the order of these within the system (i.e. the oxidation catalyst receives fuel from the CPOx reactor, and the reforming catalyst at least partially reforms fuel received from the oxidation catalyst).  However, the claimed ordering would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because it is one of a finite number of identified, predictable arrangements, with a reasonable expectation of success in view of the disclosure of Penev ‘053.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Penev ‘053 is silent regarding a gas analyzer configured to determine a composition of fuel provided to the CPOx reactor from the fuel inlet [claim 1] and a controller configured to control at least one of a fuel flow rate through the system, current output by the stack, or a fuel exhaust recycle rate, based on at least the fuel composition determined by the gas analyzer [claim 2].
Ukai discloses a hydrogen generation apparatus 100 comprising a reformer 1 that generates a hydrogen-containing gas by causing a reforming reaction of a raw material (Abstract; Fig. 9; [0035]).  The hydrogen generation apparatus 100 includes an oxygen concentration state detector configured to detect the state of the oxygen concentration in the raw material ([0038]).  The detector may directly detect the state of the oxygen concentration in the raw material ([0039]).  The detector is communicably connected to controller 5 and transmits to the controller 5 information related to the state of the oxygen concentration ([0041]).  The controller determines based on information received from the temperature detector 3 whether the state of the oxygen 
While Penev ‘053 discloses air enters the reformer 40 via a gas inlet line 160 having a gas regulator 170 ([0064]), Penev ‘053 is silent regarding a blower configured to provide air to the CPOx reactor.
Weingaertner discloses a multi-stream heat exchanger for a fuel cell system (Title; Abstract; Fig. 2C).  Weingaertner further discloses a blower 403, which supplies air to the CPOx 111 during system start-up ([0060]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 10, modified Penev ‘053 discloses the system of claim 1.  Penev ‘053 is silent regarding the fuel cells comprising solid oxide fuel cells.  However, Weingaertner the fuel cell may be may be any type of fuel cell.  For example, a solid oxide fuel cell may be used as the fuel cell ([0178]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a solid oxide fuel cell because in view of Weingaertner this amounts to a combination of prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  As to the oxidation catalyst being configured to operate at a temperature ranging from about 125°C to about 175°C, this is deemed an inherent characteristic and/or property of the specifically disclosed catalyst.  In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

“Products of identical chemical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0111053 A1 (“Penev ‘053”) in view of US 2013/0130138 A1 (“Ukai”) and US 2011/0053027 A1 (“Weingaertner”) as applied to claim 2 above, and further in view of US 2003/0224231 A1 (“Penev ‘231”).
Regarding claim 4, modified Penev ‘053 discloses the system of claim 2.  Penev ‘053 is silent regarding the controller being configured to decrease the fuel flow rate, when a voltage of the fuel cell stack exceeds a first voltage; and increase the fuel flow rate, when the voltage of the fuel cell stack is less than a second voltage that is less than the first voltage.
Penev ‘231 discloses a fuel cell system (Abstract) and teaches including a voltage sensor adapted to measure a voltage of at least one fuel cell in the fuel cell stack.  Penev ‘231 further teaches the controller can modulate the flow of fuel from the fuel source to maintain the voltage above a predetermined level ([0025]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to decrease and increase the fuel flow rate as claimed in view of .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0111053 A1 (“Penev ‘053”) in view of US 2013/0130138 A1 (“Ukai”) and US 2011/0053027 A1 (“Weingaertner”) as applied to claim 2 above, and further in view of US 2006/0046112 A1 (“Isozaki”).
Regarding claim 7, modified Penev ‘053 discloses the system of claim 2.  Penev ‘053 is silent regarding a hydrogenation catalyst configured to increase a saturated hydrocarbon content of fuel provided to the reforming catalyst from the oxidation catalyst, by catalyzing a reaction between H2 and any unsaturated hydrocarbons present in the fuel.
Isozaki discloses a fuel cell system comprising a reformer (Abstract).  The reformer comprises a CO-removal part 5 with a hydrogenation catalyst ([0032]).  The hydrogenation catalyst suppresses a decrease of the methanation catalyst and a decrease of the catalytic activity over long-term use ([0031], [0050]-[0051], [0073], [0078], [0086], [0090]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a hydrogenation catalyst as claimed to suppress a decrease of the methanation catalyst and a decrease of the catalytic activity over long-term use.
Regarding claims 8-9, modified Penev ‘053 discloses the system of claim 7.  Penev ‘053 discloses a controller and temperature measurement devices for regulating operation of the reformer ([0080]).  Furthermore, Isozaki discloses that the CO-removal .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0111053 A1 (“Penev ‘053”) in view of US 2013/0130138 A1 (“Ukai”) and US 2011/0053027 A1 (“Weingaertner”) as applied to claim 2 above, and further in view of US 2014/0106247 A1 (“Higdon”).
Regarding claim 11, modified Penev ‘053 discloses the system of claim 2.  Penev ‘053 discloses an anode tail gas oxidizer 120 configured to oxidize anode exhaust received from the fuel cell stack; however, Penev ‘053 is silent regarding the controller is configured to: decrease the fuel flow rate when a temperature of the ATO greater than a predetermined temperature; and increase the fuel flow rate when the temperature of the ATO is less than a second predetermined temperature.
Higdon discloses a system for controlling a fuel cell system (Abstract) and teaches receiving from a sensor a temperature signal indicative of a temperature of an anode tail gas oxidizer (ATO), and controlling a fuel inlet flow to the one or more fuel cell stacks using the ATO temperature signal ([0053]).  The step of controlling includes determining whether the measured ATO temperature exceeds an ATO set point temperature by a predetermined value, and varying a magnitude of a fuel inlet flow to the one or more fuel cell stacks in response to the ATO temperature signal ([0054]).  This configuration remedies underutilization of the fuel ([0052]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the controller as claimed to remedy underutilization of the fuel as taught by Higdon.

Allowable Subject Matter
Claims 3 and 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 3
US 2013/0130138 A1 (“Ukai”) discloses a controller which determines based on information received from the temperature detector 3 whether the state of the oxygen concentration is a second state (step S401, Fig. 5).  The first state refers to a state where the oxygen concentration in the raw material is relatively low, and the second state herein refers to a state where the oxygen concentration in the raw material is relatively higher than the oxygen concentration in the raw material in the first state ([0127]).  If the state of the oxygen concentration in the raw material is the second state, the result of the determination in step S401 is Yes.  Accordingly, the controller 5 decreases the flow rate of the raw material supplied to the reformer 1 (step S403) ([0130]).  
The prior art does not fairly teach or suggest “wherein the controller is configured to increase the fuel flow rate, when the gas analyzer detects an O2 content of the fuel that exceeds a predetermined level” as required by claim 3.
Claim 5
US 2014/0065499 A1 (“McElroy”) teaches a fuel cell system (Abstract) and teaches during a peak shaving event wherein propane and air are present in the fuel, the water content at the steam reforming sites may be increased by increasing the steam to carbon ratio in the fuel inlet stream to the anode side of the fuel cell stack 106 ([0019]) or ammonia or hydrazine are provided into the fuel inlet stream ([0028]) to avoid coking and avoid coking and possible damage to the system.
The prior art does not fairly teach or suggest “the controller is configured to activate the blower during steady-state operation of the system, without igniting fuel in the CPOx reactor, when the gas analyzer detects an ethane content, a propane content, or a combined ethane and propane content, of the fuel exceeds a predetermined percentage” as required by claim 5.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727